                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOSEPH JOHNSON                                                                         PLAINTIFF
ADC #106412

V.                                  No. 4:18CV00261-SWW

DOC HOLLIDAY, Sheriff,
Pulaski County, et al.                                                             DEFENDANTS


                                             ORDER

       On June 5, 2019, the Court ordered plaintiff Joseph Johnson to file, in light of his apparent

release from incarceration, a notice of his current mailing address and a free-world application to

proceed in forma pauperis. The Court warned Johnson that his case would be dismissed without

prejudice if he failed to comply with the Court’s Order by July 5, 2019. Doc. 12. Johnson has not

complied with that Order, and the time for doing so has expired. He has not communicated with

the Court since July 16, 2018, and his mail is being returned undelivered. See Docs. 9, 11 & 13.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. See Fed.

R. Civ. P. 41(b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 19th day of September, 2019.

                                                           /s/Susan Webber Wright
                                                           UNITED STATES DISTRICT JUDGE
